DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the claim recites the limitation “the first amount of energy amplification added coherently to the acoustic wave by the NHCMM compensates for an energy loss in the acoustic wave as a result of the acoustic wave propagating through the cranium.” It would appear that claim 4 fails to further limit the subject matter of depending claims, claim 3 and claim 1. Claim 3 recites the limitation “the tissue is a cranium.” Claim 1 recites the limitation “a non-Hermitian complementary metamaterial (NHCMM) configured to add a first amount of energy amplification coherently to the acoustic wave to account for energy loss in the acoustic wave as a result of the wave propagating through the tissue of the specimen.” It would appear that claims 1 and 3 (upon which claim 4 depend) inherently includes all the limitations of claim 4. In both the NHCMM adds a first amount of energy in response to energy loss as the acoustic wave propagates through the cranium, and the phrases “compensates for” and “account for” fail to distinguish the claimed limitations. Therefore, claim 4 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claims 1, 3. For the purposes of examination the broadest reasonable interpretation is implemented.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (WO2018/227088 A1, 2018-12-13) (hereinafter “Tyler”) in view of Shen et al (Shen C. et al. "Anisotropic complementary acoustic metamaterial for canceling out aberrating layers." Physical Review X 4.4 (2014): 041033, 2017-11-19) (hereinafter “Shen”).
	Regarding claim 1, Tyler teaches an acoustic transmission system (“A magnetic resonance elastography (MRE) system” clm 1; “This disclosure relates to delivery of mechanical waves in the form of ultrasound to the central nervous system of a subject” [0002]; the system uses acoustic radiation force imaging (e.g. ultrasound) to displace tissues at acoustic frequencies and image them [0011]-[0012], [0093]) comprising: 
	an acoustic wave generator configured to generate an acoustic wave and propagate the acoustic wave through a tissue of a specimen (“using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound residing in a time varying magnetic field to mechanically disturb (e.g., mechanically displace, induce mechanical motion, etc.) soft biological tissue (e.g., central nervous system tissue, brain tissue, etc.)” [00111]);
	but Tyler fails to teach a non-Hermitian complementary metamaterial (NHCMM) configured to add a first amount of energy amplification coherently to the acoustic wave to account for energy loss in the acoustic wave as a result of the wave propagating through the tissue of the specimen.
	However, in the same field of endeavor, Shen teaches acoustic metamaterials for noninvasive ultrasound transmission through aberrating layers ([abst], [p.1 col 1]; a metamaterial disposed complementary to an aberrating layer improves the transmission of ultrasound through the layer (e.g. bone and underlying tissues) [see figs. 1, 4 reproduced below]); 

    PNG
    media_image1.png
    184
    513
    media_image1.png
    Greyscale

The aberrating layer distorts/blocks acoustic energy due to impedance mismatch; an adjacent metamaterial allows acoustic energy to transmit through (Shen fig. 1) 
	further teaching a non-Hermitian complementary metamaterial (NHCMM) (“a type of anisotropic, acoustic complementary metamaterial (CMM) and its application in restoring acoustic fields distorted by aberrating layers” [abst]; examiner interprets the “type of anisotropic, acoustic complementary metamaterial (CMM)” as a type of non-Hermitian metamaterial, having structure and function equivalent to the NHCMM [see figs. 2, 4 reproduced below]) configured to add a first amount of energy amplification coherently to the acoustic wave to account for energy loss in the acoustic wave as a result of the wave propagating through the tissue of the specimen (“The properties of
the aberrating layer are chosen so that it mimics human skulls” [p.4 col 1]; “When the CMM is used, the transmission acoustic energy is significantly enhanced compared to the one without the CMM, indicating that the reflected acoustic energy is also considerably reduced and the aberrating layer is acoustically canceled out” [p.4 col 2]; aberrating layer interpreted as a human skull (i.e. tissue of the specimen), the CMM demonstrates coherent acoustic energy enhancement (i.e. amplification) in response to ultrasound transmitted through the CMM and aberrating layer [see fig. 4 reproduced below]).

    PNG
    media_image2.png
    653
    675
    media_image2.png
    Greyscale

The skull in cases (a),(d) reflects most of the ultrasound transmitted, when coupled with anisotropic CMM in (c),(f) the ultrasound is able to pass through the aberrating layer (comparable to homogeneous medium (b),(e)) (Shen fig. 4, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Tyler with a non-Hermitian complementary metamaterial as taught by Shen. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).
	Regarding claim 2, Tyler in view of Shen teach the acoustic transmission system of Claim 1, 
	but Tyler fails to teach the NHCMM.
	However, in the same field of endeavor, Shen teaches the NHCMM ([see claim 1 rejection]) has a first bulk modulus and a first density having an opposite sign to a second bulk modulus and a second density of the tissue, respectively (“The membrane is introduced here to tune the density. The side branches are open ended and are introduced to tune the compressibility” [p.3 col 1]; “This ratio is negative since the acoustic information is folded in the CMM and would cancel out that of the
aberrating layer … a generalized CMM requires strongly anisotropic density as well as negativity for both density and compressibility” [p.2 col 2]; compressibility (i.e. the bulk modulus) and density are negative values matched with the aberrating layer (e.g. skull and brain tissue), allowing acoustic waves to transmit through the metamaterial and aberrating layer without energy loss [p.4 col 1] [see claim 1 rejection, fig. 2 reproduced below]).

    PNG
    media_image3.png
    208
    293
    media_image3.png
    Greyscale

Density and bulk modulus values depend on direction (arrows). The anisotropic metamaterial has tunable properties based on the dimensions and geometry of the metamaterial (Shen fig. 2, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system with the non-Hermitian complementary metamaterial properties as taught by Shen. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).
	Regarding claim 3, Tyler in view of Shen teach the acoustic transmission system of Claim 1, 
	wherein Tyler further teaches the tissue is a cranium (“in cases where soft tissues are protected by bone, such as the case of the brain, one must consider the ability of ultrasound to be transmitted through bone” [0093]; “mesomechanical brain disturbance by transcranial ultrasound” [00126], fig. 18 and assoc par; the system transmits ultrasound through the cranium in order to target brain tissues [0093]) 
	Regarding claim 4 (and in view of 35 U.S.C. 112(d) rejection), Tyler in view of Shen teach the acoustic transmission system of Claim 3,
	but Tyler fails to teach the NHCMM.
	However, in the same field of endeavor, Shen teaches the NHCMM ([see claim 1 rejection]) wherein the first amount of energy amplification added coherently to the acoustic wave by the NHCMM compensates for an energy loss in the acoustic wave as a result of the acoustic wave propagating through the cranium (“When the CMM is used, the transmission acoustic energy is significantly enhanced compared to the one without the CMM, indicating that the reflected acoustic energy is also considerably reduced and the aberrating layer is acoustically canceled out” [p.4 col 2]; [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system with the non-Hermitian complementary metamaterial as taught by Shen. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).
	Regarding claim 5, Tyler in view of Shen teach the acoustic transmission system of Claim 1,
	wherein Tyler further teaches the acoustic wave generator is an ultrasound generator (“a computing device in electronic communication with at least one transducer and … electronically control operation of the at least one transducer to emit ultrasound … to locally displace brain tissue of the subject “ clm 1; “using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound residing in a time varying magnetic field to mechanically disturb (e.g., mechanically displace, induce mechanical motion, etc.) soft biological tissue (e.g., central nervous system tissue, brain tissue, etc.)” [00111], fig. 15 and assoc par; the transducer (i.e. ultrasound generator) generates an acoustic wave which transmits through the cranium [see claim 1, 3 rejections]).
	Regarding claim 6, Tyler in view of Shen teach the acoustic transmission system of Claim 2, 
	Tyler further teaches a system comprising: 
	a processor (“The computing device includes at least one processor and a memory coupled to the at least one processor” [0020], clm 1; the acoustic system comprises a computing device having a processor [0020]); and
	a memory storing instructions (“The computing device includes at least one processor and a memory coupled to the at least one processor” [0020], clm 1; the acoustic system comprises a computing device having a memory coupled to the processor [0020]) that, when executed by the processor, cause the system to: 
	transmit a first acoustic wave from the acoustic wave generator through the tissue to determine the second bulk modulus and the second density (“the MRE engine is further configured to derive at least one of shear moduli, elastic moduli, or bulk moduli of a brain circuit of the brain tissue” [0081]; “using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound … to measure or otherwise acquire functionalized changes in the local shear, elastic, or bulk moduli of the soft biological tissue (e.g., in response to changes in neural activity)” [00111]; ultrasound is transmitted and used to determine the bulk modulus [00103]-[00111], density may further be derived via equation                         
                            K
                            =
                            -
                            V
                            
                                
                                    d
                                    P
                                
                                
                                    d
                                    V
                                
                            
                            =
                            ρ
                            
                                
                                    d
                                    P
                                
                                
                                    d
                                    ρ
                                
                            
                             
                        
                     [where K is the bulk modulus, V is volume, P is pressure, and                         
                            ρ
                        
                     is the density]); 
		calculate an impedance mismatch and an intrinsic loss of the tissue (“In soft tissues, therefore, an attenuation factor of 0.5 dB/cm/MHz can be used to estimate the loss of an ultrasound pressure to be 0.05 dB/cm at 0.1 MHz, 0.5 dB/cm at 1 MHz, 1 dB/cm at 2 MHz, and 5 dB/cm at 10 MHz” [0092]; the attenuation properties and transmission characteristics (i.e. intrinsic loss) considered for transcranial ultrasound accounts for impedance mismatch to generate the optimal acoustic transmission frequency [0092]-[0093]); 
		transmit a second acoustic wave from the acoustic wave generator through the tissue (“mechanical waves through ultrasound are delivered to targeted brain regions to monitor functionalized changes in the viscoelastic properties of brain circuits” [00109] [also see figs. 8C-8D, 10A-10B, 11A-11C and all assoc par]; a plurality of ultrasound waves is transmitted to induce and detect response from the brain [see fig. 8C reproduced below]),

    PNG
    media_image4.png
    472
    510
    media_image4.png
    Greyscale
 
A plurality of ultrasound waves transmitted through the skull 804 (boxed) (Tyler fig. 8C, annotated)
	but Tyler fails to teach the NHCMM.
	However, in the same field of endeavor, Shen teaches calculating an impedance mismatch of the tissue (“The acoustic impedance of the aberrating layer is therefore over 3.3 times larger than the background medium, providing a sufficient amount of mismatch” [p.4 col 1]); 
	alter the NHCMM to coherently amplify the first amount of energy to compensate for the impedance mismatch and the intrinsic loss (“the proposed design can be readily
modified to achieve active CMMs; i.e., a single CMM can be tuned for canceling out different aberrating layers” [p.6 col 2]; the impedance mismatch and loss is compensated for by active variants of the anisotropic CMM and capable of adjusting based on different aberrating layers (e.g. layers with different material properties)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above to alter the NHCMM as taught by Shen. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).
	Regarding claim 9, Tyler in view of Shen teach the acoustic transmission system of Claim 1,
	but Tyler fails to teach the NHCMM.
	However, in the same field of endeavor, Shen teaches the NHCMM is positioned proximal to the tissue (“The acoustic energy is blocked by the aberrating layer due to the large impedance mismatch (left), while it can transmit with high efficiency if placing the desired CMM adjacent to the aberrating layer (right)” [p.2 insert]; [see claim 1 rejection, fig. 1 reproduced below])

    PNG
    media_image1.png
    184
    513
    media_image1.png
    Greyscale

The NHCMM (a type of anisotropic CMM) positioned proximal to the aberrating layer (i.e. tissue) (Shen fig. 1)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system with the proximity of the non-Hermitian complementary metamaterial as taught by Shen. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).
	Regarding claim 10, Tyler in view of Shen teaches a method of acoustic wave transmission, using the system of Claim 2 ([see claim 2 rejection]) comprising: 
	transmitting a first acoustic wave from the acoustic wave generator to propagate the first acoustic wave through the tissue to determine the first bulk modulus and the first density of the tissue (“the MRE engine is further configured to derive at least one of shear moduli, elastic moduli, or bulk moduli of a brain circuit of the brain tissue” [0081]; “using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound … to measure or otherwise acquire functionalized changes in the local shear, elastic, or bulk moduli of the soft biological tissue (e.g., in response to changes in neural activity)” [00111]; [see claim 6 rejection]);
	calculating an impedance mismatch and an intrinsic loss of the tissue (“In soft tissues, therefore, an attenuation factor of 0.5 dB/cm/MHz can be used to estimate the loss of an ultrasound pressure to be 0.05 dB/cm at 0.1 MHz, 0.5 dB/cm at 1 MHz, 1 dB/cm at 2 MHz, and 5 dB/cm at 10 MHz” [0092]; [see claim 6 rejection]); and
	transmitting a second acoustic wave from the acoustic wave generator into the tissue (“mechanical waves through ultrasound are delivered to targeted brain regions to monitor functionalized changes in the viscoelastic properties of brain circuits” [00109] [also see figs. 8C-8D, 10A-10B, 11A-11C and all assoc par]; [see claim 6 rejection]),
	but Tyler fails to teach the NHCMM.
	However, in the same field of endeavor, Shen teaches forming a second acoustic wave by altering the non-Hermitian complementary metamaterial (NHCMM) to (“incident pressure waves at an acoustic frequency of 250 kHz entering the brain through the skull are distorted by changes in the physical properties of materials and tissues. These planar mechanical waves will constructively and deconstructively interact with nearby distorted waves” [0086], 8C-8D, 10A-10B, 11A-11C and assoc par; a second acoustic wave is formed as the ultrasound wave propagates through the NHCMM to [see claim 6 rejection]): 
		have the second bulk modulus and the second density (“the proposed design can be readily modified to achieve active CMMs; i.e., a single CMM can be tuned for canceling out different aberrating layers” [p.6 col 2]; [see claim 6 rejection]); and
		add the first amount of energy to the first acoustic wave to compensate for the impedance mismatch and the intrinsic loss (“When the CMM is used, the transmission acoustic energy is significantly enhanced compared to the one without the CMM, indicating that the reflected acoustic energy is also considerably reduced and the aberrating layer is acoustically canceled out” [p.4 col 2]; [see claim 1 rejection]);
	wherein the NHCMM is positioned proximal to the tissue (“while it can transmit with high efficiency if placing the desired CMM adjacent to the aberrating layer (right)” [p.2 insert]; [see claim 9 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system by altering the non-Hermitian complementary metamaterial and the proximity as taught by Shen. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).
	Regarding claim 12, Tyler in view of Shen teaches the method of Claim 10, 	wherein Tyler further teaches the tissue is a cranium (“in cases where soft tissues are protected by bone, such as the case of the brain, one must consider the ability of ultrasound to be transmitted through bone” [0093]; “mesomechanical brain disturbance by transcranial ultrasound” [00126], fig. 18 and assoc par; [see claim 3 rejection]).
	Regarding claim 13, Tyler in view of Shen teaches the method of Claim 10, 
	wherein Tyler further teaches the acoustic wave generator is an ultrasound generator (“using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound residing in a time varying magnetic field to mechanically disturb (e.g., mechanically displace, induce mechanical motion, etc.) soft biological tissue (e.g., central nervous system tissue, brain tissue, etc.)” [00111], fig. 15 and assoc par; [see claim 5 rejection]).

	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Shen as applied to claims 6 and 10 above, and further in view of Oelze (US2009/0209858 A1, 2009-08-20) (hereinafter “Oelze”).
	Regarding claim 7, Tyler in view of Shen teach the acoustic transmission system of Claim 6, 
	Tyler further teaches a transducer (“a computing device in electronic communication with at least one transducer and … electronically control operation of the at least one transducer to emit ultrasound” clm 1, [0020]-[0029], fig. 15 and assoc par);
	wherein the instructions ([see claim 6 rejection]) further cause the system to: 
		measure a pressure field of the tissue with the transducer (“a finely resolved area was used to extract the pressure profile within the brain” [0085], figs. 8C-8D, 10A-10B, 11A-11C and assoc par; a pressure map is generated by ultrasound waveforms imparting mechanical pressure on the brain [00115] [see figs. 8C,8D reproduced below]);

    PNG
    media_image5.png
    472
    510
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    374
    449
    media_image6.png
    Greyscale

Pressure field across the brain as ultrasound passes through the skull and causes mechanical distortion of tissues (Tyler fig. 8C, 8D)
	but Tyler and Shen fail to explicitly teach a contrast to noise ratio or backscattered pressure field.
	However, in the same field of endeavor, Oelze teaches an ultrasonic (US) imaging system having a transducer and a controller (abst.),
	further teaching calculating a contrast to noise ratio of the pressure field (“To evaluate the performance of the REC-FC technique compared to CP and CP-FC the following image quality metrics were used. 1. Contrast-to-noise ratio (CNR): CNR” [0042]-[0043]; “a received pulse-echo pressure field model” [0047]; the CNR is an image quality metric applied to the pressure field model generated from the pulse-echo impulse response of the transducer [0042]-[0048]); and 
		determine if an anomaly is present in the pressure field by comparing the measured pressure field to a higher amplitude backscattered pressure field (“The resulting backscattered signal has an impulse response” [0037]; “Lesion signal to noise ratio (lSNR): lSNR is a ratio of contrast-detail and resolution … the mean-square scattering strength (backscatter intensity) of the background and the target lesion” [0046]; ISNR is an image quality metric using the backscatter resulting from ultrasound transmission into the subject, the metrics can be compared to detect the lesion (i.e. an anomaly) [0042]-[0048]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with a contrast to noise ratio and backscattered pressure field as taught by Oelze. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Resolution enhancement techniques improves the axial resolution and bandwidth of the imaging system, and in addition has deeper penetration due to improvement in echo signal-to-noise ratio (Oelze [0009]).
	Regarding claim 11, Tyler in view of Shen teaches the method of Claim 10,
	Tyler further teaches comprising: 
	measuring a pressure field produced by the second acoustic wave propagating through the tissue by a transducer (“a finely resolved area was used to extract the pressure profile within the brain” [0085], figs. 8C-8D, 10A-10B, 11A-11C and assoc par; [see claim 7 rejection]); 
	but Tyler and Shen fail to explicitly teach a contrast to noise ratio or backscattered pressure field.
	However, in the same field of endeavor, Oelze teaches calculating a contrast to noise ratio of the pressure field (“To evaluate the performance of the REC-FC technique compared to CP and CP-FC the following image quality metrics were used. 1. Contrast-to-noise ratio (CNR): CNR” [0042]-[0043]; “a received pulse-echo pressure field model” [0047]; [see claim 7 rejection]); and 
	determining if an anomaly is present in the pressure field by comparing the measured pressure field to a higher amplitude backscattered pressure field (“The resulting backscattered signal has an impulse response” [0037]; “Lesion signal to noise ratio (lSNR): lSNR is a ratio of contrast-detail and resolution … the mean-square scattering strength (backscatter intensity) of the background and the target lesion” [0046]; ISNR is an image quality metric using the backscatter resulting from ultrasound transmission into the subject, the metrics can be compared to detect the lesion (i.e. an anomaly) [0042]-[0048]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with a contrast to noise ratio and backscattered pressure field as taught by Oelze. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Resolution enhancement techniques improves the axial resolution and bandwidth of the imaging system, and in addition has deeper penetration due to improvement in echo signal-to-noise ratio (Oelze [0009]).

	Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Shen as applied to claim 1 above, and further in view of Thevamaran et al (Thevamaran R et al. "Asymmetric acoustic energy transport in non-Hermitian metamaterials." The Journal of the Acoustical Society of America 146.1 (2019): 863-872., 2019-07-31) (hereinafter “Thevamaran”).
	Regarding claim 8, Tyler in view of Shen teach the acoustic transmission system of Claim 1,
	but Tyler and Shen fail to teach the NHCMM comprises a resonating structure.
	However, in the same field of endeavor, Thevamaran teaches a non-Hermitian metamaterial to control and direct acoustic energy for acoustic sensing ([abst]); wherein the NHCMM comprises a resonating structure (“To realize asymmetric acoustic energy transport exploiting non-Hermiticity, we designed a metamaterial such that the two resonant components of the metamaterial have dissimilar imaginary parts of the complex resonance frequency while the real parts remain approximately equal” [p.864 col 1]; the metamaterial comprises resonant components (i.e. resonating structure) [see II. Non-Hermitian Metamaterial Design]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above with resonating structure as taught by Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]).  Furthermore, conventional acoustic regulators controlling acoustic energy can be power consuming or suffer from losses and different harvest frequencies (Thevamaran [abst]). Modifying the system as claimed produces a non-Hermitian metamaterial which may demonstrate asymmetric acoustic reflectance and transmittance, acoustic switching and exhibit asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]).
	Regarding claim 19, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of Claim 8,
	wherein Tyler further teaches electrical communication with an electronic circuit (“a computing device in electronic communication with at least one transducer” [0020], figs. 19, 21 and assoc par; “devices for and methods of delivering LPU or MWU include at least one ultrasound transducer, a power amplifier, a function generator or digitized stimulus waveform, a synchronizing triggering circuit, and an imaging array” [0098]; the computing device is an electronic circuit comprising electronic components (e.g. a power amplifier, a function generator, a synchronizing triggering circuit, etc.)),
	but Tyler and Shen fail to explicitly teach the NHCMM in electrical communication with an electronic circuit.
	However, in the same field of endeavor, Thevamaran teaches the NHCMM is in electrical communication with an electronic circuit (“metamaterial is embedded in a two-port acoustic testing system for phase-sensitive measurement of the incidence, reflection, and transmission” [p.866 insert]; the metamaterial includes speakers and microphones in electrical communication with the other systems (i.e. an electronic circuit) [see II. Non-Hermitian Metamaterial Design, fig. 2 reproduced below]).

    PNG
    media_image7.png
    422
    500
    media_image7.png
    Greyscale

The non-Hermitian metamaterial comprises the microphones and speakers in electrical communication with other systems (Thevamaran fig. 2, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above with the NHCMM in electrical communication taught by Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Modifying the system as claimed produces a non-Hermitian metamaterial which may demonstrate asymmetric acoustic reflectance and transmittance, acoustic switching and exhibit asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]).
	Regarding claim 20, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of Claim 19,
	wherein Tyler further teaches the electronic circuit ([see claim 19 rejection]) comprises materials connected to an amplification and a phase control circuit (“a power amplifier, a function generator or digitized stimulus waveform, a synchronizing triggering circuit” [0098]; the power amplifier and synchronizing triggering circuit have been interpreted as amplification and phase control circuits, respectively),
	but Tyler fails to explicitly teach the piezoelectric materials.
	However, in the same field of endeavor, Shen teaches piezoelectric materials used for active metamaterials (“For example, the aluminum membranes can be replaced by piezoelectric plates to actively tune the density” [p.6 col 2]; the piezoelectric plates are used to alter the NHCMM and manipulate the behavior of ultrasound waves passing through)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above with the electrical circuit taught by Tyler with the piezoelectric materials taught by Shen. Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]). Modifying the system as claimed produces a non-Hermitian metamaterial which may demonstrate asymmetric acoustic reflectance and transmittance, acoustic switching and exhibit asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Achilleos et al (Achilleos V. et al. "Non-Hermitian acoustic metamaterials: Role of exceptional points in sound absorption." Physical Review B 95.14 (2017): 144303) teaches non-Hermitian acoustic metamaterials to control sound absorption by exploiting the appearance of exceptional points.
Ge et al (Ge, H. et al. Breaking the barriers: advances in acoustic functional materials, National Science Review, (2018) Vol 5, Iss 2, 159–182) teaches historical developments in acoustic functional materials, including non-Hermitian partiy-time synthetic active metamaterials, for use in applications including medical ultrasound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793